Title: From Thomas Jefferson to James Madison, 21 February 1796
From: Jefferson, Thomas
To: Madison, James



Th:J. to J.M.
Monticello Feb. 21. 96.

I propose to write you a longer letter in answer to your two favors of Jan. 31. and Feb. 7. which came by our last post. But as I may possibly not have time before it’s departure, I inclose you a letter to J. Bringhurst, as the perusal of it will answer that article of your letters. When read, be pleased to seal and send it. I thank you as much for your advance to him as if I had really owed it, and if he does not repay it immediately, let me know it and I will do it. I have always considered paiments for my honor, as debts of honor, whether they were right or wrong. Adieu affectionately
 